
	

113 HRES 697 IH: Expressing support for the designation of September 2014 as National Ovarian Cancer Awareness Month.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 697
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. DeLauro (for herself, Mr. Israel, Mr. Barr, Mr. Brooks of Alabama, Mrs. Bustos, Mr. Coffman, Mr. Cramer, Ms. DeGette, Mr. Fitzpatrick, Ms. Herrera Beutler, Mr. Holt, Mr. Issa, Mr. Loebsack, Mr. Quigley, Mr. Ruppersberger, Ms. Sinema, Mr. Vela, and Ms. Slaughter) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for the designation of September 2014 as National Ovarian Cancer Awareness
			 Month.
	
	
		Whereas ovarian cancer is the deadliest of all gynecologic cancers;
		Whereas ovarian cancer is the fifth leading cause of cancer deaths among women in the United
			 States;
		Whereas in 2014, approximately 21,980 new cases of ovarian cancer will be diagnosed, and 14,270
			 women will die of ovarian cancer in the United States;
		Whereas the mortality rate for ovarian cancer has not significantly decreased since the War on Cancer was declared more than 40 years ago;
		Whereas a quarter of women will die within one year of diagnosis with ovarian cancer and over half
			 will die within five years;
		Whereas there is the mammogram to detect breast cancer and the Pap smear to detect cervical cancer,
			 there is currently no reliable early detection test for ovarian cancer;
		Whereas the lack of an early detection test means that approximately 80 percent of cases of ovarian
			 cancer are detected at an advanced stage;
		Whereas all women are at risk for ovarian cancer, and approximately 15 percent of women diagnosed
			 with ovarian cancer have a family history placing them at even higher
			 risk;
		Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit
			 from their parents, which may make them 30 times more likely to develop
			 ovarian cancer;
		Whereas a woman’s family history has been found to play an important role in accurately assessing
			 her risk of developing ovarian cancer and medical experts believe a
			 woman’s family history should be taken into consideration during her
			 annual Well Woman visit;
		Whereas many experts in health prevention now recommend genetic testing for young women with a
			 family history of breast and ovarian cancer;
		Whereas women who know they are at high risk of breast and ovarian cancer may undertake
			 prophylactic measures to help reduce their risk for developing these
			 diseases;
		Whereas the Society of Gynecologic Oncology now recommends that all women diagnosed with ovarian
			 cancer receive counseling and genetic testing;
		Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic
			 or abdominal pain, difficulty eating or feeling full quickly, urinary
			 symptoms, and several other symptoms that are easily confused with other
			 diseases;
		Whereas awareness of the symptoms of ovarian cancer by women and health care providers can lead to
			 a quicker diagnosis;
		Whereas in June 2007, the first national consensus statement on ovarian cancer symptoms was
			 developed to provide consistency in describing symptoms to make it easier
			 for women to learn and remember the symptoms;
		Whereas each year during the month of September, the Ovarian Cancer National Alliance and its
			 partner members hold a number of events to increase public awareness of
			 ovarian cancer; and
		Whereas September 2014 should be designated as National Ovarian Cancer Awareness Month to increase public awareness of ovarian cancer: Now, therefore, be it
		
	
		That the House of Representatives supports the goals and ideals of National Ovarian Cancer
			 Awareness Month.
		
